Name: COMMISSION REGULATION (EC) No 2605/95 of 8 November 1995 on the transport for the free supply to Tadjikistan of common wheat flour
 Type: Regulation
 Subject Matter: foodstuff;  transport policy;  plant product;  trade policy
 Date Published: nan

 No L 267/24 PenI Official Journal of the European Communities 9 . 11 . 95 COMMISSION REGULATION (EC) No 2605/95 of 8 November 1995 on the transport for the free supply to Tadjikistan of common wheat flour THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan, and Tadjikistan ('), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2009/95 (2), established the detailed rules applicable to the free supply of agricultural products provided for by Regulation (EC) No 1975/95 ; whereas, it is appropriate to open a tende ­ ring procedure for the supply of 1 2 000 tonnes of common wheat flour intended for Tadjikistan ; Whereas, in view of the present difficulties in these re ­ publics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in two lots ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  3 000 tonnes made available in the port of Antwerp with effect from 4 December 1995 . Lot No 2 : 6 000 tonnes (net) :  3 000 tonnes made available in the port of Venice (Porto Marghera) with effect from 27 November 1995,  3 000 tonnes made available in the port of Trieste with effect from 4 December 1995 . After the expiry of ten days following the dates mentioned above, the successful tenderer shall be required to reimburse to the Commission the costs which it will have borne to cover the costs (waiting, insurance, security, guarantees, etc.) referred to at Article 6 ( 1 ) (e) (4) of Regulation (EC) No 2009/95. Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130 , B-1049 Brussels . The closing date for the lodgement of tenders shall be 20 November 1995 at 12 noon (Brussels time). In the case of non-acceptance of offers on 20 November, a second closing date for the lodgement of offers shall be 27 November 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Article 1 and Annex I shall be carried forward by 10 days. 2 . The offer shall relate to the supply of the total of the quantities of a lot referred to in Article 1 (3). In relation to the transport to Tadjikistan , the tenderer must submit a letter of guarantee issued by the port and rail authorities of the country of first entry into the CIS certifying the availability of the means of transport as well as the wagons necessary for the proper execution of the operation . Article 12 (2) of Regulation (EC) No 2009/95 is applicable also in the case of non-payment to the railway authorities of the different republics of the CIS crossed . 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 12 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in parti ­ cular Article 2 ( 1 ) (b) thereof. The invitation to tender relates to two lots . 2. The supply costs shall relate to the take-over at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. 3 . The flour will be made available for loading, free on board, stowed on the ship or wagon, in the following manner : Lot No 1 : 6 000 tonnes (net) :  3 000 tonnes made available in the port of Antwerp with effect from 27 November 1995, 4 . The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 380 per tonne of flour.(&gt;) OJ No L 191 , 12. 8 . 1 995, p. 2.M OJ No L 196, 19. 8 . 1995, p. 4. 9 . 11 . 95 EN Official Journal of the European Communities No L 267/25 certifying the total removal of the quantities for each destination, countersigned by the producer of the flour or his representative, in accordance with the model in Annex III . Article J The take-over certificate referred to in the second indent of Article 10 ( 1 ) (a) of Regulation (EC) No 2009/95 shall be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex IV and, where applicable, Annex IV (a). Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2009/95, the designated control agency shall deliver, upon completion of that operation , a certificate Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1995. For the Commission Franz FISCHLER Member of the Commission No L 267/26 EN Official Journal of the European Communities 9 . 11 . 95 ANNEX I LOT No 1 Tadjikistan : 6 000 tonnes (net) of common wheat flour Delivery stage : Goods not unloaded at the frontier points . Final delivery date at the frontier points : Bekabad  3 000 tonnes by 16 January 1996 Sari-Assia  3 000 tonnes by 2 February 1996 LOT No 2 Tadjikistan : 6 000 tonnes (net) of common wheat flour Delivery stage : goods not unloaded at the frontier points . Final delivery date at the frontier points : Sari-Assia  3 000 tonnes by 16 January 1996 Sari-Assia  3 000 tonnes by 2 February 1996 ANNEX II Place of take-over in Tadjikistan 1 . Frontier points of Sari-Assia and Bekabad  goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points, the take-over certificate may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2. Authority entitled to deliver the take-over certificate : Ministry of Trade and Material Resources of the Republic of Tadjikistan, Dushanbe, Ul . Bochtar No 37. 9 . 11 . 95 EN Official Journal of the European Communities No L 267/27 ANNEX III Regulation (EC) No 2605/95 CERTIFICATE OF REMOVAL I , the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : No of big-bags : Place and date of takeover : Name of boat : Name and address of transport company : Name and address of the monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the producer No L 267/28 ( en I Official Journal of the European Communities 9 . 11 . 95 ANNEX IV Regulation (EC) No 2605/95 TAKE-OVER CERTIFICATE AT THE PORT OF POTI/BATUMI I , the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : No of big-bags : Place and date of take-over : Name of boat : Name and address of transport company : Name and address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature and stamp of the authorities 9 . 11 . 95 EN Official Journal of the European Communities No L 267/29 ANNEX IV (a) Regulation (EC) No 2605/95 Train No TAKE-OVER CERTIFICATE ON THE ARRIVAL OF THE RAIL WAGONS IN THE COUNTRIES OF DESTINATION I , the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : Place and date of takeover : Wagon numbers Seal numbers Quantity (net weight) No of packets Date frontier crossed Quantities (') Signature and remarks 1 I I I 2 \ I I I 3 I I I I I 4 \ \ I I I I 5 l f l l f 6 I I I I I 7 I I I I 8 I I I I 9 I I I 10 (') To be completed only for the wagons which have been the subject of a check, inserting the weight found. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Name, signature and stamp of the beneficiaryRepresentative of monitoring agency Name, signature and stamp